          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

CRAYTONIA BADGER
ADC #162710                                                PETITIONER

v.                      No. 2:19-cv-89-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                           RESPONDENT

                            JUDGMENT
     Badger's petition is dismissed with prejudice.


                                  ~        c,,{a.tt,ff:
                                                   "?
                                D .P. Marshall Jr.
                                United States District Judge

                                   3 ft/1,M¼.   ~0,A 0
